Donlon, Judge:
There are two groups of merchandise which are the subject of the four protests here before us. The protests are not consolidated.
As to one group of merchandise, the parties have stipulated that the merchandise identified on the invoices by the letter “A” and assessed with duty at 3% cents per pound under paragraph 703 is similar in all respects to the pork involved in C. J. Tower & Sons v. United States, 43 Cust. Ct. 36, C.D. 2100. The stipulation is as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed C. E. G. (Examiner’s Initials) by Examiner C. E. Griffith (Examiner’s Name) on the invoices covered by the protests enumerated in the attached Schedule “A”, hereto annexed and made a part hereof, and assessed with duty at 3%^ per pound under Par. 703 of the Tariff Act of 1930 consist of prepared or preserved pork similar in all material respects to the prepared or preserved pork the subject of C. J. Tower & Sons v. United States, C.D. 2100, and therein held to be dutiable at 24 per pound under said Par. 703 as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the entries enumerated in said Schedule “A” together with the accompanying papers transmitted by the Collector pursuant to Section 515 of the Tariff Act of 1930 as amended, be received in evidence herein without being marked.
IT IS FURTHER STIPULATED AND AGREED that the protests covered by this stipulation and enumerated in said Schedule “A” be submitted on this stipulation.
IT IS HEREBY REQUESTED subject to the approval of the Court, that plaintiff have 30 days after submission to file its brief herein on the question of the validity of certain liquidations and reliquidations involved herein and that defendant have 30 days from the filing of plaintiff’s brief in which to file its brief.
As to the second group of merchandise, plaintiff, either by original protest claim or by amendment, has raised the issue that the purported reliquidations of such merchandise were “illegal, invalid, null and void.”
It appears that one of these protests, viz, the protest in 59/21357, was filed more than 60 days after the collector’s reliquidation and, hence, is untimely as a protest against the collector’s action. The reliquidation was on August 30, 1957. The protest was filed October 30, 1957. Protest 59/21357 is, therefore, dismissed.
Protests 59/21355, 59/21356, and 294228-K were timely filed.
The reliquidation of entries 020-82, 020-87, 020-91, 020-95, 020-101, and 020-111 of protest 294228-K was made after the collector’s time to reliquidate had expired. All duties exacted on such reliquidation should be refunded, The *371remaining entries of that protest, namely, entries 020-486 and 020-493, were not reliquidated. Protest, as to those entries, is against original liquidation. The stipulation herein covers designated merchandise of those entries.
The reliquidation of entries 020-146 and 020-167 was protested, 59/21356. The original liquidation of those and other entries (020-165 and 020-168) was protested, 59/21355. As to protest 59/21356, the reliquidation occurred after protest 59/21355 had been filed. Therefore, as to entries 020-146 and 020-167, the collector reliquidated at a time when his authority to do so was stayed by timely protest against the original liquidation. Such reliquidation was null and void, and duties exacted on the reliquidation should be refunded. Protest 59/21356 is sustained.
The stipulation herein covers designated merchandise of the entries of protest 59/21355.
Accepting the stipulation filed here as an agreed statement of facts as to the involved merchandise and on authority of the decision in O. J. Tower & Sons v. United, States, supra, we hold that the pork meat covered by the entries in protests 59/21355 and entry Nos. 020-486 and 020-493 of protest 294228-K, represented by the items marked “A” and with the initials of Examiner O. E. Griffith on the invoices, liquidated and assessed with duty at 3% cents per pound under paragraph 10$, is dutiable at 2 cents per pound under paragraph 703 of the Tariff Act of 1930, as modified by GATT.
To the extent indicated, protest 59/21355 and protest 294228-K, as to entry Nos. 020-486 and 020-493, are sustained as to the items marked “A” and are overruled as to all other merchandise.
Protest 59/21356 and protest 294228-K, as to entry Nos. 020-82, 020-87, 020-91, 020-95, 020-101, and 020-111, against reliquidations which are null and void, are also sustained. Protest 59/21357, which was untimely, is dismissed.
Judgment will be entered accordingly.
(Note: Riohabdson, Judge, concurred in the following opinion) :